Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 6-14, and 16-19 are allowed.
Claims 5, 15, and 20 have been cancelled.

Response to Arguments
Applicant’s remarks and amendments submitted on May 06, 2022 for application 16/701,752
have been considered and are persuasive. Therefore, the previous claim rejections have been
withdrawn.

Allowable Subject Matter
Claims 1-4, 6-14, and 16-19 are allowed. The following is an examiner’s statement of reason for
allowance: the following prior arts were yielded during examination of the claims filed on May 06, 2022
in response to office action mailed on February 02, 2022. They do not explicitly teach the applicant’s
claimed invention, but they are in general realm of applicant’s field of endeavor:
JOHNSON (US-20200280573-Al): This prior art teaches cybersecurity detection and mitigation system using machine learning and advanced data correlation. In enterprises, multiple such systems may be deployed, but fail to be able to intelligently handle anomalies that may technically be permissible but in reality, represents a high possibility that there is an underlying threat or problem. This prior art describes the ability to build adaptive models using machine learning techniques that integrate data from multiple different domains (e.g. user identity domain, system device domain) and allow for automated decision making and mitigation actions that can provide greater effectiveness than previous systems allowed.
JOHNSON does disclose a server system may be any computing device configured to provide access to electronic resources. This can include providing web content, in various embodiments, as well as access to functionality provided a web client or via other protocols, including but not limited
to SSH, FTP, database and/or API connections, etc. In some embodiments, previously-received indications of previous access attempts may include, for ones of a plurality of users, a user identifier corresponding to a user account associated with the access attempt. Access attempts can include a device identifier corresponding to a particular device used to attempt access, such as an IP address, a device name, a MAC address, a unique hardware fingerprint derived from multiple hardware and/or
software characteristics of a machine, etc. Access attempts may have a specific time and/or time
period associated with the access attempt, or an access location associated with the access attempt.
BAJENOV (US-9942220-B2): This prior art teaches of a method to prevent unauthorized account access using compromised login credentials. User login information submitted as part of an attempt to log into a computer system is evaluated for unauthorized or illegitimate use based on indicators of suspicious behavior. Example indicators of suspicious behavior include whether the login information is known to have been compromised, whether the login attempt originates from a network source or a physical source that has previously originated an attempt to log in using login information known to have been compromised, and whether multiple login attempts using the login information from multiple users has originated from the source. A suspicion index can be calculated based on the presence of the indicators of suspicious behavior. The system can require enhanced authentication based on the measurement of suspicious behavior.
BAJENOV does disclose analyzing access attempt information. As part of the synthesis of the suspicion index, the security manager 114 may receive login information and source location information identified by the authentication manager 212 and may analyze the information for suspicious characteristics. An example of a suspicious characteristic is, as described above, the number of login attempts made using different sets of login information originating from a single source location, e.g., netblock, IP address, machine cookie, or geographic location. For example, if a source location has been an origin for at least one previous login attempt using login information known to have been compromised, then any subsequent login attempts from that source may be regarded as suspicious and subjected to additional security protocols.
However, none of the prior arts of record independently or in-combination discloses all the
limitation of the independent claims 1, 11 and 16 as recited in the amended set of claims being examined.
Therefore, the independent claims are allowable over the prior arts of record. The dependent
claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue
of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance”
In most cases, the examiner's actions and the applicant's replies make evident the reasons for
allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant
fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions
clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why
claims are patentable over the reference, the reasons for allowance are in all probability evident from
the record and no statement should be necessary. Conversely, where the record is not explicit as to
reasons, but allowance is in order, then a logical extension of 37 CFR 1.111 and 1.133 would dictate that
the examiner should make reasons of record and such reasons should be specific.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFAQ ALI whose telephone number is (571)272-1571. The examiner can normally be reached Mon - Fri 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFAQ ALI/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434